Citation Nr: 1702560	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

2.  Entitlement to service connection for hepatitis.

3.  Whether new and material evidence to reopen a claim for service connection for hypothyroidism, including as secondary to hepatitis, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD


Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1957 to January 1960, and from July 1964 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, declined to reopen the Veteran's claims for service connection for hypothyroidism and for hepatitis. In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2015, the Board denied the Veteran's request to reopen the previously denied claims for hypothyroidism and hepatitis.  The Veteran timely appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and  38 C.F.R. § 20.900 (c) (2016).

The Board's decision reopening the claim for service connection for hepatitis is set forth below.  The de novo claim for service connection  for hepatitis and the petition to reopen a claim for service connection for hypothyroidism are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the July 2014 hearing, the matters of the Veteran's entitlement to compensation, under the provisions of  38 U.S.C.A. § 1151 for hypothyroidism and hepatitis were raised. In March 2015, the Board referred these matters for adjudication by the AOJ, as they were not properly before the Board. It does not appear that the AOJ has taken any action with regard to these claims.  As such, these matters are, again, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a May 2005 rating decision, the RO declined to reopen a previously denied  claim for service connection for hepatitis; although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence added to the record since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO declined to reopen a previously denied claim for service connection for hepatitis is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the service connection claim for hepatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


At the outset, the Board notes that, in connection with the current claim, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this matter,  given the fully favorable nature of the Board's decision.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The record reflects the RO initially denied the Veteran service connection for hepatitis in November 2000.  The evidence then of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated in 1998, and a medical report dated in 1998, none of which reference any complaints, diagnosis or treatment for either a thyroid condition or hepatitis.  The RO denied the claim, noting the absence of evidence that the claimed condition was incurred or aggravated during service. 

After receiving notice of the denial, the Veteran filed an NOD in January 2001 and an SOC was issued in June 2002.  However, the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a formal appeal.  Accordingly, the Veteran did not perfect his appeal of the November 2000 denial.  See 38 C.F.R. §§ 20,200, 20.302 (2000, 2014).  No further communication regarding the matters of his entitlement to service connection for hypothyroidism or hepatitis was received until November 2004, when VA received his application to reopen his claims.  

In May 2005, the RO denied the Veteran's request to reopen the previously denied claims for service connection for hepatitis.  As noted by the RO, the additional evidence received since the prior denial included more recent VA treatment records documenting the claimed conditions many years post service, but including nothing relating either condition to service.   Although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal.  In fact, no further communication from the Veteran regarding the matters of his entitlement to service connection for hypothyroidism and hepatitis was received until March 2007, when VA received his application to reopen his claim.  

Therefore, the May 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the May 2005 rating decision.  No new and material evidence pertinent to the matters of service connection for hypothyroidism and hepatitis was received during the remainder of the appellate period following notice of the May 2005 denial; while VA treatment records were received in October 2006, this was not within the remainder of the appellate period of the May 2005 denial.  See 38 C.F.R. § 3.156(b).  Moreover,  additional service records been not been received at any time, requiring readjudication of either claim.  See 38 C.F.R. § 3.156 (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for hepatitis, new evidence includes an August 2007 statement from the Veteran that indicates he was exposed to hepatitis in service "either by the sharing of razors . . . or by dirty needles from a field hospital I was in while stationed in Korea."  The Veteran also submitted a questionnaire regarding risk factors for hepatitis.  In response to the question of whether he had ever shared toothbrushes or razor blades, he responded: "Possibly in Vietnam!  Razors."  Id.  Finally, a May 2015 statement from the Veteran indicates that he was hospitalized for hepatitis C in 1969 at the Sepevulda VA Hospital, where he was treated with Radio Isotopes 98 to see how much damage was done to his liver.  He also noted that, in 1991, a Sylmar earthquake destroyed the hospital where all his records were stored. 

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for hepatitis.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Hence, the Board finds that the additional evidence received since the May 2005 denial is new and material to reopen the claim for service connection for hepatitis.


ORDER

As new and material evidence to reopen the claim for service connection for hepatitis has been received, to this extent only, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining claims on appeal is warranted.

The Board has reopened the claim for service connection for hepatitis, whereas the RO declined to reopen the claim. As the RO has not considered the claim for service connection, on the merits, remand of this matter to the AOJ for initial consideration is required to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The Board also finds that, prior to such consideration, additional development of the evidence is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has reported that he believes his hepatitis is due to service. Specifically, he claims that he was exposed to hepatitis either by sharing of razors or by dirty needles from a field hospital while stationed in Korea.  He further claims that he was treated with hepatitis shortly after discharge from service, in 1969. The evidence of record reflects that the Veteran was variously diagnosed with hepatitis A, B, and C.  Additionally, the Veteran's STRs show that the Veteran was hospitalized for "combat fatigue" in December 1966.  The Board finds that whether the Veteran's hepatitis is related to the in-service symptoms is a medical question outside of its jurisdiction.  See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). Thus, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination to obtain medical information in connection as to his claim for service connection for hepatitis.

As for petition to reopen the previously denied claim for hypothyroidism, since the last final denial, the Veteran has claimed that his hypothyroidism is secondary to hepatitis.  See, e.g., November 2004 request to reopen; see also July 2014 Board Hearing Transcript.  The Board finds that this issue is inextricably intertwined with the issue of service connection for hepatitis, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a finding as to whether service connection is warranted for hepatitis may impact the Veteran's claim for hypothyroidism, adjudication of the claim to reopen the issue of service connection for hypothyroidism would be premature, at this juncture  Hence, this matter is being remanded, as well.

While these matters are remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file includes records of VA medical treatment dated up to August 2015.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of evaluation/and or treatment of the Veteran's hepatitis and hypothyroidism dated since August 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014; but see 38 U.S.C.A. § 5103 (b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 2015. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to  the nature and etiology of any current  hepatitis or residual of hepatitis..  

The entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has, or at any point pertinent to this appeal has had, hepatitis or any chronic residual(s) of in-service hepatitis, to include hypothyroidism.

If so, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hepatitis had its onset during service or is otherwise medically related to service, to include the sharing of razors or dirty needles from a field hospital while stationed in Korea, as alleged.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran is competent to report matters within his own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 
.
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above-requested development, and any other notification or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford then an appropriate opportunity for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


